SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. ) Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to Rule 13d-2(b)1 Amerigon Incorporated (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 03070L300 (CUSIP Number) June 3, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 03070L300 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Park West Asset Management LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power – 1,191,543 6. Shared Voting Power – None 7. Sole Dispositive Power – 1,191,543 8. Shared Dispositive Power – None 9. Aggregate Amount Beneficially Owned by Each Reporting Person – 1,191,543 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Not applicable Percent of Class Represented by Amount in Row (9): - 5.2% Type of Reporting Person – CO No Exhibit Index 2 of 7 Pages CUSIP No. 03070L300 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Peter S. Park 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power – 1,191,543 6. Shared Voting Power – None 7. Sole Dispositive Power – 1,191,543 8. Shared Dispositive Power – None 9. Aggregate Amount Beneficially Owned by Each Reporting Person – 1,191,543 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Not applicable Percent of Class Represented by Amount in Row (9): - 5.2% Type of Reporting Person – IN No Exhibit Index 3 of 7 Pages CUSIP No. 03070L300 Item 1. (a) Name of Issuer – Amerigon Incorporated (the “Issuer Common Stock” or “Shares”) (b) Address of Issuer’s Principal Executive Offices — 21680 Haggerty Road, Ste. 101, Northville, Michigan 48167 Item 2. (a) Name of Persons Filing – (1) Park West Asset Management LLC, a Delaware limited liability company (“PWAM”) and (2) Peter S. Park (collectively, the “Reporting Persons”) (b) Address of Principal Business Office or, if none, Residence — 900 Larkspur Landing Circle, Suite 165, Larkspur, California 94939 (c) Citizenship – (1) Delaware; (2) United States of America (d) Title of Class of Securities- Common Stock, no par value (e) CUSIP Number- 03070L300 Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act. (b) o Bank as defined in section 3(a)(6) of the Act. (c) o Insurance company as defined in section 3(a)(19) of the Act. (d) o Investment company registered under section 8 of the Investment Company Act of 1940. (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). No Exhibit Index 4 of 7 Pages CUSIP No. 03070L300 Item 4. Ownership (a) Amount beneficially owned —Peter S. Park is the sole member and manager of PWAM. As of June 3, 2011, the Reporting Persons’ beneficial ownership were as follows:(i)PWAM beneficially owned 1,191,543 Shares; and (ii)Peter S. Park, as sole member and manager of PWAM, beneficially owned the 1,191,543 Shares beneficially owned by PWAM Shares. The 1,191,543 Shares beneficially owned by each Reporting Person includes 631,712 Shares into which 1,000 shares of Series C Convertible Preferred Stock are convertible within 60 days of the date of this Statement. The Reporting Persons have, within the ordinary course of business, purchased securities of the Company.The Reporting Persons have not acquired securities in the Company with the purpose, nor with the effect of changing or influencing the control of the issuer, nor in connection with or as a participant in any transaction having such purpose or effect.The Reporting Persons have purchased, and may in the future purchase, shares on the open market at prevailing prices. (b) Percent of class —As of June 3, 2011, the Reporting Persons’ beneficial ownership, were as follows:(i)PWAM indirectly beneficially owned 5.2% of the outstanding Issuer Common Stock and (ii)Peter S. Park indirectly beneficially owned 5.2% of the outstanding Issuer Common Stock (based on 22,782,492 Shares outstanding, including:(i)22,150,780 Shares outstanding as of April 28, 2011 as disclosed by the Company in its Quarterly Report on Form 10-Q filed on May 2, 2011 and (ii)631,712 Shares into which 1,000 shares of Series C Convertible Preferred Stock may be converted within 60 days of the date of this Statement) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct voting —PWAM and Peter S. Park, as its sole member and manager, each have the sole power to vote or to direct the vote of 1,191,543 Shares. (ii) Shared power to vote or to direct voting — Neither PWAM, Peter S. Park, as its sole member and manager, have shared power with respect to the voting or direction of voting with respect to the Shares they beneficially own. (iii) Sole power to dispose or to direct disposition — PWAM and Peter S. Park, as its sole member and manager, each have the sole power to dispose or direct the disposition of 1,191,543 Shares. (iv) Shared power to dispose or to direct disposition — Neither PWAM, Peter S. Park, as its sole member and manager, have shared power with respect to the disposition or direction to dispose of the Shares they beneficially own. No Exhibit Index 5 of 7 Pages CUSIP No. 03070L300 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Peter S. Park is the sole member and manager of PWAM. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. No Exhibit Index 6 of 7 Pages CUSIP No. 03070L300 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. June 13, 2011 Date PARK WEST ASSET MANAGEMENT LLC By: /s/James J. Watson Name: James J. Watson Title: Chief Financial Officer /s/Peter S. Park Peter S. Park No Exhibit Index 7 of 7 Pages
